DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagiri et al. US 2010/0103296.
In regard to claim 1, Nakagiri et al. US 2010/0103296, discloses an imaging device having a Wafer Level Chip Size Package structure comprising: 

a reinforcing member (see figure 1, element 2) that is disposed on side of the light receiving section of the semiconductor substrate and includes an opening (see figure 1, element 7) in which a part opposed to the light receiving section is opened (see para 89).
In regard to claim 2, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 1, wherein the reinforcing member includes Si or glass (see figure 1, element 14 and para 92).
In regard to claim 3, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 1, wherein the reinforcing member includes a light shield structure (see para 90).
In regard to claim 4, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 3, wherein the reinforcing member includes the light shield structure (see figure 1, element 8) on side, of the reinforcing member, opposite to side opposed to the light receiving section and in an end surface of the opening of the reinforcing member (see para 90).
In regard to claim 5, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 4, wherein the reinforcing member further includes the light shield structure (see figure 1, element 8) on side, of the reinforcing member, opposed to the light receiving section (see para 90).

In regard to claim 7, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 6, wherein a thickness of the resin in the opening of the reinforcing member is thinner than a thickness of the resin in a part other than the opening (see figure 7b).
In regard to claim 8, Nakagiri et al. US 2010/0103296, discloses the imaging device according to claim 6, wherein the resin is provided only in a part other than the opening of the reinforcing member (see figure 7b).
In regard to claim 9, Nakagiri et al. US 2010/0103296, discloses a camera module comprising: 
an optical system that focuses light (see figure 3, element 15 and 16); and 
an imaging device (see figure 1) having a Wafer Level Chip Size Package structure that receives the light to capture an image, the imaging device including 
a semiconductor substrate (see figure 1, element 1) in which a light receiving section (see figure 1, element 10) is formed that includes a plurality of pixels performing photoelectric conversion (see para 88), and 
a reinforcing member (see figure 1, element 2) that is disposed on side of the light receiving section of the semiconductor substrate and includes an opening (see figure 1, element 7) in which a part opposed to the light receiving section is opened (see para 89).

an optical system that focuses light (see figure 3, element 15 and 16); and 
an imaging device (see figure 1) having a Wafer Level Chip Size Package structure that receives the light to capture an image, the imaging device including 
a semiconductor substrate (see figure 1, element 1) in which a light receiving section (see figure 1, element 10) is formed that includes a plurality of pixels performing photoelectric conversion (see para 88), and 
a reinforcing member (see figure 1, element 2) that is disposed on side of the light receiving section of the semiconductor substrate and includes an opening (see figure 1, element 7) in which a part opposed to the light receiving section is opened (see para 89).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0115002, discloses an imaging sensor with a reinforcing frame with and opening.  US 2010/0321555, discloses an imaging device with a reinforcing plate and substrate.  US 20010055073, discloses an imaging apparatus with a reinforcing plate and an opening portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs